Citation Nr: 1729612	
Decision Date: 07/27/17    Archive Date: 08/04/17

DOCKET NO.  13-25 182	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for hiatal hernia with GERD.

2.  Entitlement to service connection for a low back disorder.   


REPRESENTATION

Veteran represented by:	Kathy A. Lieberman, Attorney at Law


ATTORNEY FOR THE BOARD

P.S. Rubin, Counsel



INTRODUCTION

The Veteran had active service in the United States Army from October 1972 to September 1974, January 1991 to July 1991, and February 2003 to November 2003.  He also served in the Puerto Rico Army National Guard for 26 years from 1974 to 2003.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from November 2010 and January 2011 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.  

Pursuant to VA regulation, if the RO receives "additional pertinent evidence" after a Statement of the Case (SOC) has been issued and before the appeal is certified to the Board, the RO will furnish the appellant with an SSOC.  38 C.F.R. §§ 19.31(b)(1), 19.37(a) (2016).  However, an SSOC is not required when the additional evidence duplicates evidence previously discussed in a prior SOC or SSOC.  38 C.F.R. § 19.37(a).  After the June 2013 SOC, the Veteran has submitted medical evidence that is duplicative of the medical evidence previously of record.    Consequently, no SSOC is required here.  


FINDINGS OF FACT

1.  Service treatment records (STRs) relevant to the claims on appeal of service connection for hiatal hernia with GERD and service connection for a low back disorder, were in existence, available, and were not associated with the claims file at the time of an earlier, final January 2009 Board decision.  

2.  The evidence does not show that the Veteran's preexisting hiatal hernia with GERD was clearly and unmistakably not aggravated by active service in 2003.  In other words, there is some evidence of aggravation of the Veteran's hiatal hernia with GERD during active service in 2003.  

3.  The Veteran's hiatal hernia with GERD was thus incurred in service.  

4.  The Veteran's low back osteopenia, degenerative joint disease, and degenerative disc disease at L5-S1 is etiologically related to an in-service injury, event, or disease from his active service in 1991.  


CONCLUSIONS OF LAW

1.  The issue of entitlement to service connection for hiatal hernia with GERD is reconsidered on a de novo basis.  38 U.S.C.A. §§ 5108, 7105 (West 2016); 38 C.F.R. § 3.156(a), (c) (2016).

2.  The issue of entitlement to service connection for a low back disorder is reconsidered on a de novo basis.  38 U.S.C.A. §§ 5108, 7105 (West 2016); 38 C.F.R. § 3.156(a), (c) (2016).

3.  The criteria for direct service connection for hiatal hernia with GERD have been met.  38 U.S.C.A. §§ 1110, 1111, 1153, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.306 (2016); Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Ci. 2004).

4.  The criteria for direct service connection for a low back disorder (osteopenia, degenerative joint disease, and degenerative disc disease at L5-S1) have been met.  38 U.S.C.A. §§ 1101, 1112, 1113, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  The VCAA applies to the instant service connection claims for hiatal hernia with GERD and a low back disorder.  However, the Veteran was provided adequate VCAA notice for the claims on appeal in July 2010 and December 2010 notice letters.

Moreover, if any defect in VCAA notice or assistance is found, such defect is not prejudicial to the Veteran, given the completely favorable disposition of the service connection appeal for the Veteran's hiatal hernia with GERD and a low back disorder.  Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  

II.  Claims to Reopen

Service connection for hiatal hernia with GERD and a low back disorder was previously denied by the Board in a final January 2009 Board decision.  

At the time of the final January 2009 Board decision, certain STRs and service personnel records (SPRs) and National Guard records dated during the Veteran's active duty periods from January 1991 to July 1991 and from February 2003 to November 2003 were missing and unassociated with the claims folder.  

In July 2010, the Veteran filed a claim to reopen service connection for hiatal hernia with GERD and a low back disorder, on the basis of new and material evidence. 

But most importantly, after the final January 2009 Board decision, the RO was able to secure additional missing STRs, SPRs, and National Guard records.  Previously, these records had not been associated with the claims folder.  Significantly, these missing STRs dated from January 1991 to July 1991 and from February 2003 to November 2003 revealed additional in-service treatment and clinical notations relevant to the stomach and low back disorder issues on appeal.  

Under 38 C.F.R. § 3.156(c), at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will "reconsider" the claim, notwithstanding paragraph (a) of the same section (which defines new and material evidence).  See 38 C.F.R. § 3.156(c)(1).  If VA thereafter makes an award based in whole or in part on these newly associated service department records, the assigned effective date will be "the date entitlement arose or the date VA received the previously decided claim, whichever is later."  38 C.F.R. § 3.156(c)(3); see Mayhue v. Shinseki, 24 Vet. App. 273, 279 (2011) ("[A] claimant whose claim is reconsidered based on newly discovered service department records may be entitled to an effective date as early as the date of the original claim.").  "In this sense," the Court has said of the operation of § 3.156(c), "the original claim is not just re-opened, it is reconsidered and serves as the date of the claim and the earliest date for which benefits maybe granted."  Vigil v. Peake, 22 Vet. App. 63, 66-67 (2008).  

Under such circumstances, the claim is not treated as a new and material evidence claim (see § 3.156(a)), or a clear and unmistakable error ("CUE") claim (see § 3.105(a)), but rather, is governed by § 3.156(c).

The regulation further identifies service records that are related to a claimed in-service event, injury, or disease as "relevant" service department records.  38 C.F.R. § 3.156(c)(1)(i).

In accordance with 38 C.F.R. § 3.156(c), new and material evidence is not needed to reopen the previously denied hiatal hernia with GERD and low back disorder claims, when relevant STRs and/or any other relevant service department records are received after a prior final denial.  Rather, the claims at issue are simply reviewed on a de novo basis.  Besides not having to submit new and material evidence, the benefit of this provision is to assign the earliest possible effective date without the claimant having to demonstrate clear and unmistakable error in a prior final determination, if the claims end up being granted.  

In the instant case, as noted above, pertinent active duty STRs, SPRs, and National Guard records for the Veteran dated in 1991 and 2003, revealing treatment and clinical notations for hiatal hernia with GERD and low back arthritis, were not secured by the RO until after the final January 2009 Board decision.  These STRs, SPRs, and National Guard records are clearly "relevant" to both service connection issues on appeal.  Thus, the Board will now address the service connection claims on a de novo basis, without the need to address whether there is new and material evidence to reopen the hiatal hernia with GERD and low back disorder claims.  See again 38 C.F.R. § 3.156(c).

III.  Service Connection 

	A.  Low Back Disorder

The Veteran dates the onset of his low back disorders to his military service in the Persian Gulf from January 1991 to July 1991.  During this timeframe in-service, the Veteran fell from a truck injuring his low back.  He also had to carry heavy loads while in Saudi Arabia. 

To prevail on a direct service connection claim, there must be competent evidence of (1) a current disability, (2) in-service incurrence or aggravation of a disease or injury, and (3) a nexus between the in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

The question for the Board is whether the Veteran's current low back diagnoses of osteopenia, degenerative joint disease, and degenerative disc disease at L5-S1 (see April 2006 VA X-rays of the lumbar spine; September 2006 VA examination; April 2012 private medical opinion of Dr. A.A., MD), either began during active service, or are etiologically related to an in-service disease or injury.    

The Board finds that competent, credible, and probative evidence establishes that the Veteran's current low back diagnoses of osteopenia, degenerative joint disease, and degenerative disc disease at L5-S1 are etiologically related to the Veteran's period of active service from January 1991 to July 1991.  

In this regard, a March 1991 STR prescription form referred the Veteran for physical therapy for lumbosacral spasm with mild sciatica.  A March 1991 STR stated that the Veteran's low back pain has occurred for one month.  A July 1991 STR consultation request confirmed that the Veteran complained of low back pain after falling from a truck.  A provisional diagnosis of mechanical low back pain was provided.  Additionally, a subsequent STR consultation resulted in an assessment of degenerative joint disease at L4-5.  Finally, a September 1991 DA Form 2173 (Statement of Medical Examination and Duty Status) concluded the Veteran's low back pain onset was March 1991, and was incurred or aggravated in the line of duty by his duties in Saudi Arabia.   

Post-service, the Veteran continued to be diagnosed with degenerative joint disease and degenerative disc disease / bulging discs at L5.  The condition worsened over time, such that in March 2012, the Social Security Administration (SSA) determined that he was disabled due to severe lumbar impairment.  See April 2006 VA X-rays of the lumbar spine; September 2006 VA examination; October 2006 MRI of lumbar spine; April 2012 private medical opinion of Dr. A.A., MD.  

Under the plain language of § 3.303(b), the Federal Circuit has held that there is a presumption of service connection for a chronic disease such as the Veteran's low back arthritis (rebuttable only by "clearly attributable intercurrent causes"), which manifests during service and then again "at any later date, however remote."  Groves v. Peake, 524 F.3d 1306, 1309 (2008).  

In the present case, the Veteran's low back degenerative joint disease and degenerative disc disease is an enumerated chronic condition, with competent and credible evidence of record that it was present both in-service (in 1991) and post-service.  See 38 U.S.C.A. §§ 1101; 38 C.F.R. § 3.309(a); Walker v. Shinseki, 708 F.3d 1331, 1336-37 (Fed. Cir. 2013).  Thus, medical nexus evidence is not required for this issue.  Groves, 524 F.3d at 1309-1310.  

Accordingly, resolving doubt in the Veteran's favor, the evidence supports service connection for a low back disorder (osteopenia, degenerative joint disease, and degenerative disc disease at L5-S1).  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

      B.  Stomach Disorder 
      
The Veteran contends / asserts that although his hiatal hernia and GERD preexisted his period of active duty in the Persian Gulf from February 2003 to November 2003, this stomach condition was permanently aggravated by the stress he endured during this period of active duty.  

Once again, to prevail on a direct service connection claim, there must be competent evidence of (1) a current disability, (2) in-service incurrence or aggravation of a disease or injury, and (3) a nexus between the in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has distinguished between those cases in which the preexisting condition is noted upon entry into service, and those cases in which the preexistence of the condition must otherwise be established.  See Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002); Horn v. Shinseki, 25 Vet. App. 231, 234 (2012); see also 38 U.S.C.A. § 1111 (presumption of sound condition).  

In a case where there no preexisting stomach condition is noted upon entry into service in 2003, (such as the case here - see February 2003 STR pre-deployment examination), the Veteran is presumed to have entered service in sound condition, and the burden falls to the government to demonstrate by clear and unmistakable evidence that (1) the condition preexisted service and  (2) the preexisting condition was not aggravated by service.  Wagner, 370 F3d. at 1345; Horn, 25 Vet. App. at 234; 38 U.S.C.A. § 1111.  This statutory provision is referred to as the "presumption of soundness."  Horn, 25 Vet. App. at 234.  The veteran is not required to show that the disease or injury increased in severity during service before VA's duty under the second aggravation prong of this rebuttal standard attaches.  VAOPGCPREC 3-2003 (July 16, 2003).  

The government may show a lack of aggravation by establishing by clear and unmistakable evidence "that there was no increase in disability during service or that any 'increase in disability [was] due to the natural progress of the' preexisting condition."  Wagner, 370 F.3d at 1096 (quoting 38 U.S.C.A. § 1153).  This burden of proof must be met by "affirmative evidence" demonstrating that there was no aggravation.  The burden is not met by finding "that the record contains insufficient evidence of aggravation."  Horn, 25 Vet. App. at 236-37.  The Veteran need never produce any evidence of aggravation to prevail under the aggravation prong, even if clear and unmistakable evidence establishes that the disease preexisted service.  In other words, in a not noted at entrance situation (such as the case here), the burden is never shifted back to the Veteran to show that her disability increased in severity during service.  Id.  	

If the government rebuts the presumption of soundness, then the veteran is not entitled to service-connected benefits.  However, if the government fails to rebut the presumption of soundness under section 1111 by showing any of the above, the veteran's claim is one of direct service connection.  Horn, 25 Vet. App. at 236-37; Wagner, 370 F.3d at 1096.

In the present case, there is clear and unmistakable evidence the Veteran's hiatal hernia with GERD preexisted his period of active duty in the Persian Gulf from February 2003 to November 2003.  In this regard, a January 2003 VA upper GI series, dated one month prior to active duty, revealed hiatal hernia with GERD.   

However, the question in the present case is whether clear and unmistakable evidence exists to show that the preexisting hiatal hernia with GERD was not aggravated during service, to fully rebut the presumption of soundness.  See 38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  

The Board does not find there is clear and mistakable evidence of no aggravation of the Veteran's hiatal hernia with GERD during active duty.  Stated another way, in the present case, there is actually some probative evidence suggesting in-service aggravation of a preexisting hiatal hernia with GERD during service in the Army in the Persian Gulf from February 2003 to November 2003.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  A June 2003 STR medical certificate noted the Veteran has GERD and hiatal hernia.  An October 2003 STR documents blood in the stool with stomach upset.  An October 2003 SPR also records a request for reassignment orders due to stomach problems.  Subsequent VA treatment records dated from 2005 to 2007 continue to show treatment for GERD and abdominal pain by way of omeprazole and a restricted diet. 

As such, the Board finds that competent, credible, and probative evidence establishes that the Veteran's current hiatal hernia with GERD is etiologically related to the Veteran's active service in 2003.  Horn, 25 Vet. App. at 236-37.  See also Holton v. Shinseki 557 F.3d 1362, 1367 (Fed. Cir. 2009); Dye v. Mansfield, 504 F.3d 1289, 1292-93 (Fed. Cir. 2007) (affirming the Court's finding that the presumption of soundness does not eliminate the need to demonstrate a causal connection between a veteran's current condition and his in-service injury)."  

Accordingly, resolving doubt in the Veteran's favor, the evidence supports service connection for hiatal hernia with GERD.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  


ORDER

 Service connection for hiatal hernia with GERD is granted.  

Service connection for a low back disorder (osteopenia, degenerative joint disease, and degenerative disc disease at L5-S1) is granted.  



____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


